Citation Nr: 0118565	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits based on service. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the claimant requested a Travel Board 
hearing in his November 1999 substantive appeal.  Notations 
in the claims folder state that the claimant did not report 
for the hearing scheduled in June 2001.  However, more than 
two weeks prior to the scheduled date of the hearing, the RO 
received from the claimant notice that he was not able to 
report for the hearing and a request for a rescheduled 
hearing.  There was no explanation as to the need for 
rescheduling.  

VA regulation provides that requests for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown.  
Such requests must explain why a new hearing date is 
necessary.  38 C.F.R. § 20.704(c) (2000).  The claimant's 
request to reschedule the Travel Board hearing did not 
explain the need for rescheduling and is therefore 
insufficient under VA regulation.  Moreover, without such 
explanation, it is impossible to determine whether there is 
good cause to reschedule.  The veteran's subsequent failure 
to report for the hearing on the originally scheduled date is 
construed as a withdrawal of his hearing request. Id.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the claimant's appeal.  

2.  The U.S. Army Reserve Personnel Center has been unable to 
verify the claimant's alleged period of active service in the 
U. S. Armed Forces in the Far East or the Commonwealth Army 
of the Philippines or to verify any guerilla service.   


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
101(2) (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by 
letters dated in December 1998 and June 1999, as well as the 
September 1999 statement of the case, the RO apprised the 
claimant of the evidence necessary to substantiate his claim 
and of the requirements for attaining status as a veteran.  
In addition, the RO took the appropriate steps to attempt to 
verify the claimant's alleged period of active service.  As 
discussed below, no other development is warranted because 
the evidence is not dispositive in this case.  Finally, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In a November 1998 statement, the claimant indicated that he 
had been inducted into the U.S. Armed Forces in the Far East 
(USAFFE) and guerrilla forces in 1942.  He added that he 
served with the U.S. Forces in the Philippines (USFIP), as a 
rifleman in Combat Company, 96th Infantry Regiment, 92nd 
Division.  The claimant alleged entitlement to service-
connected compensation.  

On his April 1999 claim form seeking service-connected 
disability, the claimant specified dates of alleged service 
as April 1942 to June 1945.  With the claim, he submitted a 
copy of a certificate reflecting the claimant's service in 
the 96th Infantry Regiment, 92nd Division.  He also submitted 
a copy of a certificate from the Philippine Army showing 
service in the same unit from April 1942 to June 1945.  

In June 1999, the RO requested verification of the claimant's 
alleged period of service, listing the information provided 
by the claimant.  The September 1999 response from the U.S. 
Army Reserve Personnel Center (ARPERCEN) indicated that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces. 
 
Analysis

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  Generally, a "veteran" is a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   
 
In this case, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, as required 
by VA regulation, the RO requested verification of service 
from the service department.  The response from ARPERCEN 
indicated that the claimant did not have any verified 
Philippine service for purposes of established eligibility 
for VA benefits.  This finding is binding on VA.  38 C.F.R. § 
3.203; Spencer, 13 Vet. App. at 380.  Accordingly, the Board 
finds that the eligibility for VA benefits based on service 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is 
therefore denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

